Fourth Court of Appeals
                                            San Antonio, Texas
                                                  November 5, 2019

                                                No. 04-18-00635-CV

                           IN RE E.F., J.P.V., V.J.V., AND R.J.V., CHILDREN

                        From the 225th Judicial District Court, Bexar County, Texas
                                     Trial Court No. 2017-PA-01049
                           Honorable Charles E. Montemayor, Judge Presiding


                                                   ORDER
Sitting:            Sandee Bryan Marion, Chief Justice
                    Rebeca C. Martinez, Justice
                    Patricia O. Alvarez, Justice1
                    Luz Elena D. Chapa, Justice2
                    Irene Rios, Justice
                    Beth Watkins, Justice
                    Liza A. Rodriguez, Justice

           Appellant’s motion for en banc reconsideration is DENIED.



                                                                  _________________________________
                                                                  Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of November, 2019.


                                                                  ___________________________________
                                                                  Michael A. Cruz,
                                                                  Clerk of Court


1
    Dissents to the denial of the motion for en banc reconsideration.

2
    Dissents without opinion to the denial of the motion for en banc reconsideration.